Case 2:19-cv-00234-PSG-MRW Document 23 Filed 04/25/19 Page 1 of 10 Page ID #:925

                               UNITED STATES DISTRICT COURT                                         JS6
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 19-234 PSG (MRWx)                                        Date   April 25, 2019
 Title          People of the State of California, ex rel South Coast Air Quality Management District v.
                The Sherwin-Williams Company, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court REMANDS the case to state court

       After reviewing Defendant The Sherwin-Williams Company’s (“Defendant”) notice of
removal and the complaint, the Court was not convinced that it had subject matter jurisdiction
over the case. See January 22, 2019 Order to Show Cause, Dkt. # 13 (“OSC”), at 1. Pointing
out that a court in this district previously remanded another case involving the same plaintiff and
similar claims in California v. Exide Techs., Inc., No. CV 14-1169 ABC (MANx), 2014 WL
12607708 (C.D. Cal. Apr. 9, 2014), the Court ordered Defendant to show cause why the case
should not be remanded for lack of subject matter jurisdiction, see OSC at 2–3, and Defendant
complied, see Dkt. # 16 (“Def.’s Br.”). People of the State of California, ex rel South Coast Air
Quality Management District (“South Coast”) subsequently filed a brief expressing its position
on whether the Court has subject matter jurisdiction over this case, see Dkt. # 18 (“Pl.’s Br.”),
and Defendant replied, see Dkt. # 22 (“Def.’s Reply”). The Court finds the matter appropriate
for decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having considered the
moving papers, the Court REMANDS the case.

I.       Background

        Under California law, South Coast regulates “non-vehicular air pollution and emissions”
in the South Coast Air Basin (“the Basin”), which includes portions of Los Angeles, Orange,
Riverside, and San Bernadino counties. See Complaint, Dkt. # 1-1 (“Compl.”), ¶ 2; Cal. Health
& Safety Code § 40410. Defendant is a manufacturer of architectural coatings, adhesives,
sealants, consumer multi-purpose solvents, and paint thinners. See Compl. ¶ 4. South Coast
alleges that Defendant supplied, offered for sale, and sold to individuals and entities located in
the Basin products containing volatile organic compounds (“VOCs”) in excess of regulatory
limits. Id. ¶ 29. According to South Coast, “VOC emissions contribute to the formation of


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                Page 1 of 10
Case 2:19-cv-00234-PSG-MRW Document 23 Filed 04/25/19 Page 2 of 10 Page ID #:926

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-234 PSG (MRWx)                                       Date    April 25, 2019
 Title          People of the State of California, ex rel South Coast Air Quality Management District v.
                The Sherwin-Williams Company, et al.

ozone and particulate matter . . . [and] are one of the Basin’s most serious regional air quality
problems and among the most difficult pollutants to reduce to healthful levels.” Id. ¶ 20.

       Pursuant to its statutory authority under California Health & Safety Code § 42403, South
Coast, “in the name of the State of California,” filed suit against Defendant in Los Angeles
Superior Court, alleging violations of various rules and regulations that it has promulgated to
reduce air pollution. See generally id. Defendant timely removed the case to this Court,
asserting both diversity and federal question jurisdiction. See Notice of Removal, Dkt. # 1
(“NOR”), ¶¶ 3–13.

II.      Legal Standard

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court
to federal district court only if the federal court has subject matter jurisdiction over the case. See
City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of removal
thus depends on whether the case originally could have been filed in federal court.”). The case
must be remanded to state court if at any time before final judgment it appears a removing court
lacks subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs
of Tulane Educ. Fund, 500 U.S. 72, 87 (1991). In fact, district courts have an “independent
obligation to address [subject-matter jurisdiction] sua sponte.” United States v. S. Cal. Edison
Co., 300 F. Supp. 2d 964, 972 (E.D. Cal. 2004) (internal quotation marks omitted).

        Courts strictly construe the removal statute against removal jurisdiction. See Provincial
Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009); Luther v.
Countrywide Home Loans Servicing, LP, 533 F.3d 1031, 1034 (9th Cir. 2008). “A defendant
seeking removal has the burden to establish that removal is proper and any doubt is resolved
against removability.” Luther, 533 F.3d at 1034; see also Moore-Thomas v. Alaska Airlines,
Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt about the right of removal requires
resolution in favor of remand.”).

III.     Request for Judicial Notice

       Under Federal Rule of Evidence 201, a court may take judicial notice of facts not subject
to reasonable dispute because they (1) are generally known within the court’s territorial


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                  Page 2 of 10
Case 2:19-cv-00234-PSG-MRW Document 23 Filed 04/25/19 Page 3 of 10 Page ID #:927

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-234 PSG (MRWx)                                       Date    April 25, 2019
 Title          People of the State of California, ex rel South Coast Air Quality Management District v.
                The Sherwin-Williams Company, et al.

jurisdiction, or (2) can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned. Fed. R. Evid. 201(b).

       Here, Defendant asks the Court to take judicial notice of (1) documents that were filed in
other federal court proceedings involving South Coast (Exhibits 1–8), (2) reports and documents
of South Coast that are available on governmental websites (Exhibits 9–10), and (3) a copy of a
“Statute of Limitations Tolling Agreement” that was executed between South Coast and
Defendant and was expressly referenced in the complaint (Exhibit 11). See Defendant’s Request
for Judicial Notice, Dkt. # 16-1 (“RJN”). South Coast has not opposed the request.

       Defendant references court filings from South Coast’s prior litigation primarily to show
that South Coast had previously asserted that it was a citizen of California. See Def.’s Br.
12:15–13:25. Yet, as the Court noted in its previous order, “subject matter jurisdiction cannot be
waived and the Court has its own obligation to determine whether it exists, so South Coast’s
previous representations carry little to no weight.” OSC at 2. Defendant further asks the Court
to take notice of South Coast’s reports and documents as evidence that South Coast is a
governmental entity that operates “independently of the State.” Def.’s Br. 2:18–4:12. However,
the Court does not find these documents helpful or relevant in its subject matter jurisdiction
analysis. Accordingly, although these documents may be proper subjects for judicial notice, the
Court does not find them helpful in deciding whether it has subject matter jurisdiction over the
case and therefore does not rely on them.

IV.      Discussion

       Generally, subject matter jurisdiction is based on complete diversity of citizenship
between the parties, see 28 U.S.C. § 1332, or on the presence of a federal question, see id. §
1331. Defendant argues that the Court has subject matter jurisdiction over the case under both
bases. The Court addresses each in turn.

         A.      Diversity

      For a federal court to exercise diversity jurisdiction, there must be “complete” diversity
between the parties and the $75,000 amount in controversy requirement must be met. See
Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267 (1806); 28 U.S.C. § 1332(a).




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                  Page 3 of 10
Case 2:19-cv-00234-PSG-MRW Document 23 Filed 04/25/19 Page 4 of 10 Page ID #:928

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-234 PSG (MRWx)                                       Date    April 25, 2019
 Title          People of the State of California, ex rel South Coast Air Quality Management District v.
                The Sherwin-Williams Company, et al.

       Here, Defendant asserts that it is a citizen of Ohio and that South Coast is a citizen of
California for the purposes of diversity jurisdiction. See NOR ¶¶ 4–5. Because South Coast
seeks more than $30,000,000 in damages, Compl. at 1, Defendant states that the amount-in-
controversy requirement is easily met. See id. ¶ 10. South Coast counters that the State of
California is the real party in interest in the matter and that South Coast is merely a nominal
party. See generally Pl.’s Br. Because a state or state agency is not a “citizen” for the purposes
of establishing diversity, see Moor v. Cty. of Alameda, 411 U.S. 693, 717 (1973), South Coast
contends that a district court cannot exercise diversity jurisdiction over the case. Id. 15:13–17.

        To determine whether a suit is between citizens of different states, courts must examine
the citizenship of the real parties to the controversy, and not the citizenship of nominal or formal
parties. Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 460–61 (1980). In the Ninth Circuit, a state is
deemed to be the real party in interest in a litigation if “the relief sought is that which inures to
[the state] alone, and in its favor the judgment or decree, if for the plaintiff, will effectively
operate.” Dep’t of Fair Emp’t & Housing v. Lucent Techs., Inc. (“Lucent”), 642 F.3d 728, 737
(9th Cir. 2011) (quoting Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 291 n.44 (1985)).
More specifically, courts must look at (1) a state’s “concrete interest” in the litigation and (2) the
availability of a unique and substantial relief to that state. See Nevada v. Bank of Am., Corp.,
572 F.3d 661, 670–72 (9th Cir. 2012). “In making this determination, courts consider the
substantive state law.” Lucent, 642 F.3d at 738 (citing Kuntz v. Lamar Corp., 385 F.3d 1177,
1183 (9th Cir. 2004)).

        The facts in Lucent and Nevada serve as instructive bookends for this analysis. In Lucent,
California’s Department of Fair Employment and Housing (“DFEH”) brought suit against an
employer on behalf of an aggrieved employee for violations of the Fair Housing and
Employment Act (“FEHA”), Cal. Civ. Code §§ 12900 et seq. Id. at 735–736. The DFEH, a
state agency, claimed that it was the real party in interest for the purposes of diversity
jurisdiction because the FEHA established California’s interest in protecting all persons from
employment discrimination. Id. at 738. The Ninth Circuit held that California’s “general
governmental interest[s]” were insufficient to render it a real party in interest in the litigation.
Id. at 738–39 (quoting Mo., Kan. & Tex. Ry. Co. v. Hickman, 183 U.S. 53, 60 (1901)). The court
buttressed its conclusion by pointing out that the equitable relief the DFEH sought for the state,
which included a cease and desist order from discriminating against employees and development
of a policy and training program to advise management of their obligations under the FEHA,
was merely “tangential” to the relief sought for the individual employee, which included
reinstatement, back and front pay, other benefits of employment, and damages. Id. at 739–40.


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                  Page 4 of 10
Case 2:19-cv-00234-PSG-MRW Document 23 Filed 04/25/19 Page 5 of 10 Page ID #:929

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-234 PSG (MRWx)                                       Date    April 25, 2019
 Title          People of the State of California, ex rel South Coast Air Quality Management District v.
                The Sherwin-Williams Company, et al.

        In contrast, the Ninth Circuit held that the State of Nevada was the real party in interest
where the state attorney general brought an action against Bank of America for misleading
consumers about mortgage and foreclosure processes, in violation of the Nevada Deceptive
Trade Practices Act (“NDTPA”). Nevada, 672 F.3d at 664. The court differentiated the
circumstances in Nevada from those in Lucent, stating that “[u]nlike the California DFEH,
which sued on behalf of a single aggrieved employee, . . . the Nevada Attorney General sued to
protect the hundreds of thousands of homeowners in the state allegedly deceived by Bank of
America, as well as those affected by the impact of Bank of America’s alleged frauds on
Nevada’s economy.” Id. at 670. Nevada’s “strong and distinct interest” in the litigation was
further demonstrated by the type of relief the attorney general sought—enforcement of a consent
judgment, civil penalties that are not available to individual consumers, injunctive relief, and the
recoupment of costs the state incurred from its investigation into the bank’s practices. Id. at
671–72. The Ninth Circuit deemed these forms of relief substantial and unique to the state. Id.
at 672.

       Comparing the facts in this case with those in Lucent and Nevada compels the Court to
conclude that California is the real party in interest here. Not only does the state have a concrete
interest in the action, it also seeks substantial relief that is available to the state alone.

                 i.      Concrete Interest

        California’s air quality districts were created to “adopt and enforce rules and regulations
to achieve and maintain the state and federal ambient air quality standards in all areas affected
by emission sources under their jurisdiction.” Cal. Health & Safety Code § 40001(a). South
Coast has been tasked with regulating non-vehicular air pollution and emissions in the South
Coast Air Basin by developing and implementing “a comprehensive basinwide air quality
management plan” for the “rapid abatement of existing emission levels to levels which will
result in the achievement and maintenance of the state and federal ambient air quality standards.”
Id. § 40402(e). The Legislature has also equipped South Coast with the statutory authority to
enforce civil violations of the air quality standards by allowing “the attorney for any [air quality]
district in which the violation occurs” to assess and recover civil penalties by bringing a civil
action “in the name of the people of the State of California.” Id. § 42403.

       Defendant urges the Court to look past this statutory language, characterizing it as merely
stating a “narrow stylistic requirement.” Def.’s Br. 14:12–13. Of course, this provision alone is
not definitive evidence that the state is the real party in interest in this case. See Lucent, 642


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                  Page 5 of 10
Case 2:19-cv-00234-PSG-MRW Document 23 Filed 04/25/19 Page 6 of 10 Page ID #:930

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-234 PSG (MRWx)                                       Date    April 25, 2019
 Title          People of the State of California, ex rel South Coast Air Quality Management District v.
                The Sherwin-Williams Company, et al.

F.3d at 739 n.7 (cautioning that a statute’s pronouncement of the real party in interest is not
binding on the courts for purposes of diversity jurisdiction). But it is nonetheless helpful in
analyzing the State’s interest in the matter. See id. In fact, courts have routinely found that
California was the real party in interest when a civil enforcement action was brought under
express statutory authority. See, e.g., Exide, 2014 WL 12607708, at *1–2 (remanding a case
involving South Coast with almost identical facts as here partially because the attorney for South
Coast was authorized to bring an action in the name of California); People v. U.S. Bank Nat’l
Assoc., No. CV 12-7567 DMG (RZx), Dkt. 36, at 4–5 (C.D. Cal. May 15, 2013) (remanding the
case, noting that the Los Angeles City Attorney had statutory authorization to bring a UCL
enforcement suit in the name of California and concluding that the state was the real party in
interest); Nevada, 672 F.3d at 670–72 (holding that the Nevada Attorney General had the
statutory authority to pursue claims under the NDTPA and finding Nevada to be the real party in
interest despite the fact that “individual consumers may also benefit from this lawsuit”); Cty. of
Santa Clara ex rel. Marquez v. Bristol Myers Squibb Co., No. 5:12-cv-03256-EJD, 2012 WL
4189126, at *4 (N.D. Cal. Sept. 17, 2012) (granting a motion to remand in a False Advertising
Law (“FAL”) case because under “the plain language in FAL, the County of Santa Clara is only
a nominal or formal party to the proceeding. It is the conduit upon which the real party is tied to
this suit—namely the State of California.”).

       The facts underlying this case further support a finding that California has a concrete
interest in the case. South Coast alleges that Defendant knowingly supplied, offered for sale,
and sold various substances that contain excessive VOCs to individuals and businesses located
in the Basin. Compl. ¶ 4. VOC emissions contribute to the formation of ozone and particulate
matter, which are “one of the Basin’s most serious regional air quality problems and among the
most difficult pollutants to reduce to healthful levels.” Id. ¶ 20. The ozone and particulate
matter that are created from VOCs adversely affect human health by irritating the human
respiratory system. Id. ¶ 21. South Coast claims that several health studies have shown
significant increases in hospital emergency room visits as a direct result of higher ozone and
particulate matter concentrations. Id.

       These alleged harms are more akin to those alleged in Nevada than to those in Lucent. In
Nevada, the court noted that the state Attorney General had brought suit “because of [the state’s]
interest in protecting the integrity of mortgage loan servicing,” because foreclosures not only
harm borrowers who were defrauded, but also affect “other Nevada residents and the Nevada
economy as a whole.” 672 F.3d at 670. Likewise, here, South Coast seeks to correct a harm that
Defendant has inflicted on numerous California residents by exposing them to increased health


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                  Page 6 of 10
Case 2:19-cv-00234-PSG-MRW Document 23 Filed 04/25/19 Page 7 of 10 Page ID #:931

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-234 PSG (MRWx)                                       Date    April 25, 2019
 Title          People of the State of California, ex rel South Coast Air Quality Management District v.
                The Sherwin-Williams Company, et al.

risks by supplying substances containing excessive VOCS in violation of the rules and
regulations. The Court is unpersuaded by Defendant’s attempt to liken this case to Lucent,
where the court found that the state’s interest was too “general” to render it a party in interest.
Def.’s Br. 21:20–22:5. Unlike in Lucent, where the DFEH sought only to vindicate the rights of
a single individual from a specific employment relationship, see Lucent, 642 F.3d at 738–39,
here, South Coast brings this suit to protect all the California residents within the Basin who
allegedly have been affected by Defendant’s violation of air quality regulations.

        In sum, the Court concludes that “[t]he State of California has a strong sovereign interest
in the outcome of this lawsuit: to protect its citizens’ ambient air quality from emissions that
know no borders.” Exide, 2014 WL 12607708, at *2.

                 ii.     Unique and Substantial Relief

        South Coast’s requested remedy further strengthens California’s concrete interest in the
litigation. Unlike in Lucent, where the court found that the relief that the DFEH sought was only
“tangential” to that sought for the aggrieved individual employee, 642 F.3d at 739, here South
Coast seeks substantial relief that is unique to the state. South Coast seeks a preliminary and
permanent injunction requiring Defendant to comply with rules and regulations, costs of suit
including South Coast’s costs of inspection and investigation, and at least $30,000,000 in civil
penalties for the violations. See Compl. at 1, Prayer for Relief. The civil penalties recovered
will be used to adopt and enforce rules and regulations to achieve and maintain the state and
federal ambient air quality standards. These are all types of relief that the Nevada court
recognized to be “substantial relief that is available to [the state] alone,” see 672 F.3d at 672, and
serve as evidence that “this is fundamentally a law enforcement action brought on behalf of the
general public . . . not for the benefit of private parties,” Exide, 2014 WL 12607708, at *4.

        Defendant claims that South Coast, not the State of California, is the real party in interest,
primarily relying on language in California Health and Safety Code § 42405, which states that
any penalty collected through an action brought by an attorney for the district will go directly to
the district rather than the State Treasury. See Def.’s Br. 22:6–16. However, the Court disagrees
that this factor somehow renders South Coast the real party in interest. It is a longstanding rule
that civil penalties are reserved for law enforcement and are for the benefit of the public
regardless of where they are deposited. See California v. Smartwear Techs., No. 11-cv-1361
JAH (NLS), 2012 WL 243343, at *3 (S.D. Cal. Jan. 25, 2012) (remanding a suit because “the
civil penalties [the state] seeks are punitive and serve a public interest in preventing future


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                  Page 7 of 10
Case 2:19-cv-00234-PSG-MRW Document 23 Filed 04/25/19 Page 8 of 10 Page ID #:932

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-234 PSG (MRWx)                                       Date    April 25, 2019
 Title          People of the State of California, ex rel South Coast Air Quality Management District v.
                The Sherwin-Williams Company, et al.

fraudulent schemes which further demonstrates the state’s substantial interest in the action”); see
also People v. Steelcase, 792 F. Supp. 84, 86 (C.D. Cal. 1992) (“Civil penalties are not damages
recovered for the benefit of private parties; they are more akin to a criminal enforcement action
and are brought in the public interest.”).

                 iii.    Defendant’s Cases

       Defendant claims that “regardless of its use of the name of the people of California in the
caption,” South Coast does not represent or litigate on behalf of the State. Def.’s Br. 14:19–20.
However, the Court is not persuaded by the cases Defendant cites to support this proposition.

        First, Defendant points to Hollingsworth v. Perry, 570 U.S. 693 (2013), to argue that “a
state is present for jurisdictional purposes only when the state is represented by an agent in fact
rather than merely an agent in name.” Def.’s Br. 16:21–23. In Hollingsworth, the official
proponents of a voter-approved initiative measure sought to assert the State’s interest in the
initiative’s validity and appeal a judgment invalidating the measure after the public officials who
ordinarily would defend the measure declined to do so. 570 U.S. at 702–03. The Supreme Court
held that the proponents did not have standing to appeal the judgment because they were private
parties whose “only interest was to vindicate the constitutional validity of a generally applicable
California law.” Id. at 706. In response to the proponents’ argument that they were authorized
to act as agents of California, the Court pointed out that they never represented themselves to be
or were treated by the lower courts as agents of California during the course of litigation and that
many of the basic features of an agency relationship were missing. Id. at 712–13.

        Defendant points to this discussion to claim that South Coast is not an “agent” of
California and therefore cannot be representing the State’s interests. Id. 16:26–17:1. However,
Hollingsworth was a case about standing, not diversity jurisdiction. It does not discuss when a
state is the “real party in interest,” let alone expressly overrule the Ninth Circuit’s holdings in
Lucent or Nevada. Therefore, the Court finds that the standard set forth in Lucent and Nevada is
still binding on this Court, see Hart v. Massanari, 266 F.3d 1155, 1171 n.28 (9th Cir. 2001), and
finds Defendant’s reliance on Hollingsworth inapposite.

       The Court also finds that Defendant’s reliance on California v. M&P Investments, 213 F.
Supp. 2d 1208 (E.D. Cal. 2002), unavailing because of the distinguishable facts in that case. See
Def.’s Reply 7:7–8:1. In M&P, the City of Lodi filed an action to abate a public nuisance and
joined the People as a co-plaintiff under California Code of Civil Procedure § 731, which allows


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                  Page 8 of 10
Case 2:19-cv-00234-PSG-MRW Document 23 Filed 04/25/19 Page 9 of 10 Page ID #:933

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-234 PSG (MRWx)                                       Date    April 25, 2019
 Title          People of the State of California, ex rel South Coast Air Quality Management District v.
                The Sherwin-Williams Company, et al.

such actions to be brought under the name of the People. 213 F. Supp. 2d at 1213. The city
attorney sought a preliminary injunction which also enjoined the Department of Toxic
Substances and Control (“DTSC”), a state agency, from “various aspects of its duties.” Id.
DTSC objected to the injunction and questioned whether the City represented the state of
California. Id. In response, the city attorney expressly conceded that he did not represent the
State of California. Id. Instead, the city attorney took a peculiar position that it represented “all
of the people in the State of California” as an entity separate from the “executive branch” of the
state. Id. at 1214. The M&P court rejected the city attorney’s position, noting that there were
only two possible answers to the question of who is the plaintiff when a suit is brought under
§ 731: (1) the city or (2) the State of California. Id. at 1216. It found that the city attorney’s
third option—“that the plaintiff is simply ‘all of the people’ in the State (separate and apart from
the State and the City of Lodi)” was not supported by the statutory language. Id. Further, the
court found it relevant to its decision that allowing the city attorney to represent “the people of
California” would mean that the injunction it sought would have a preclusive effect on other
state agencies, state prosecutors, and local prosecutors. Id. at 1217.

        Many of these facts are not present in this case. South Coast has not conceded that it does
not represent the State of California, nor has it taken a position that it represented the “people”
of California as an entity separate from the State. Further, South Coast does not seek relief that
would preclude other state or local agencies from bringing similar actions against Defendant.
Therefore, the Court finds unpersuasive Defendant’s attempts to equate South Coast’s position
to that of the city attorney in M&P.

       In sum, the Court finds that Defendant’s reliance on Hollingsworth and M&P is
insufficient for it to meet is heavy burden to show that removal is proper.

                 iv.     Conclusion

       The Court concludes that the State of California, not South Coast, is the real party in
interest in the case. Because states are not “citizens of a state” for diversity purposes, see Moor,
411 U.S. at 717, the Court does not have diversity jurisdiction over the suit.

         B.      Federal Question

        Federal question jurisdiction applies when a case arises “under the Constitution, laws, or
treaties of the United States.” 28 U.S.C. § 1331. However, under the well-pleaded complaint


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                  Page 9 of 10
Case 2:19-cv-00234-PSG-MRW Document 23 Filed 04/25/19 Page 10 of 10 Page ID #:934

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-234 PSG (MRWx)                                       Date    April 25, 2019
 Title          People of the State of California, ex rel South Coast Air Quality Management District v.
                The Sherwin-Williams Company, et al.

rule, a claim can generally only be said to arise under the laws and treaties of the United States if
the complaint itself raises a federal question. See Caterpillar Inc. v. Williams, 482 U.S. 386, 392
(1987).

       Defendant asserts that federal question jurisdiction exists here because Plaintiff’s
authority to regulate air quality arises under authority delegated under the Clean Air Act. NOR
¶ 12. However, as the Court has pointed out in its order to show cause, South Coast’s complaint
only asserts state law claims which will not obviously require an interpretation of the Clean Air
Act. OSC at 3. And Defendant continues to “provide[] no authority for the proposition that a
federal delegation of authority to states to create regulations means that the subsequent state-
created regulations give rise to federal question jurisdiction.” Id.

        Because the South Coast’s complaint does not otherwise present a federal question on its
face, the Court concludes that it lacks federal question jurisdiction over the matter.

V.       Conclusion

       For the foregoing reasons, the Court finds that it lacks diversity and federal question
jurisdiction over the matter. Because the Court lacks jurisdiction, it REMANDS the case back
to the Los Angeles Superior Court (Case No. 18PSCV00136).

         Defendant’s motion to dismiss (Dkt. # 15) is RENDERED MOOT.

         This order closes the case.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                  Page 10 of 10
